Motion by appellant for leave to appeal to Court of Appeals referred to the court that rendered the decision. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur. Motion denied. On the court’s own motion, its decision, rendered February 20, 1961 (12 A D 2d 977), is amended by striking out the phrase “ upon a trial,” so that the substantive part of such decision will be amended to read as follows: Order affirmed, with $10 costs and disbursements. The new zoning ordinance, effective August 29, 1960, should be pleaded in an amended complaint, and defendant should be permitted to interpose its defenses and counterclaims thereto in its answer to such complaint. Under the circumstances here, the application of the legal principles involved should await determination of the factual issues raised by the amended pleadings. If so advised, plaintiff may serve an amended complaint within 30 days after entry of the order hereon. Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.